Citation Nr: 0010929	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  92-06 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for dysthymic disorder.

3.  Entitlement to an increased evaluation for hypertensive 
heart disease, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for gouty 
arthritis, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased evaluation for hysterical 
neurosis, currently evaluated as 10 percent disabling.

6.  Entitlement to a total rating based on individual 
unemployability due to service- connected disabilities 
(TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from October 1965 to October 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board remanded this case in May 1993 and 
January 1996.

The Board notes that, in a letter dated in September 1999, 
the appellant appears to have raised a claim for service 
connection for diabetes mellitus and neuropathy as secondary 
to medication prescribed for service connected disabilities.  
This claim is referred to the RO for appropriate action.


REMAND

In a letter dated in April 2000, the appellant indicated his 
desire for a personal hearing before a member of the Travel 
Board at the St. Petersburg, Florida, Regional Office.

Accordingly, the case is again REMANDED for the following 
action:

The RO should undertake appropriate scheduling 
action for a personal hearing before a member of 
the Travel Board at the St. Petersburg, Florida, 
Regional Office.  Notice should be sent to the 
appellant and to his representative, in accordance 
with applicable regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


